DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandl (US Patent 5898304).
Regarding claim 1, Figure 1 of Mandl discloses a sensor for determining an output value, wherein the sensor has:
a detection unit configured to detect a sensor signal [2; columns 5-7]
a preprocessing unit configured to determine an intermediate signal on the basis of the sensor signal and of a predefined reference signal [7-10; columns 5-7]
an evaluation unit that is trained in accordance with a machine learning method and that is configured to determine the output value on the basis of the intermediate signal [5; columns 5-7]

Regarding claim 2, Figure 1 of Mandl discloses wherein the sensor is an inductive proximity sensor [2; column 1].

Regarding claim 3, Figure 1 of Mandl discloses wherein the detection unit is configured to digitize the sensor signal [columns 5-7].

Regarding claim 4, Figure 1 of Mandl discloses wherein the preprocessing unit is configured to preprocess the sensor signal on the basis of at least one of a transformation, a linear principal component analysis and a linear discriminant analysis [columns 5-7].

Regarding claim 8, Figure 1 of Mandl discloses wherein the preprocessing unit is configured to determine at least one intermediate signal on the basis of the sensor signal and of at least one predefined reference signal that is selected from a plurality of reference signals [columns 5-7].

Regarding claim 9, Figure 1 of Mandl discloses wherein the preprocessing unit is configured to determine the intermediate signal on the basis of a difference between the sensor signal and the predefined reference signal [columns 5-7].

Regarding claim 10, Figure 1 of Mandl discloses wherein the evaluation unit performs at least one Gaussian process regression and/or has at least one support vector machine and/or at least one decision tree and/or at least one artificial neural network and/or at least one linear model [columns 5-7].

Regarding claim 11, Figure 1 of Mandl discloses 
at least one coil [2; columns 5-7]
means for feeding the at least one coil [3 and 6; columns 5-7]

Regarding claim 12, Figure 1 of Mandl discloses wherein the output value represents a distance of an object from the sensor [columns 5-7].

Regarding claim 13, Figure 1 of Mandl discloses a method for evaluating a sensor signal, in particular a method for evaluating a sensor signal of an inductive proximity sensor, the method comprising:
detecting a sensor signal [2; columns 5-7]
determining an intermediate signal on the basis of the sensor signal and of a predefined reference signal [7-10; columns 5-7]
determining an output value on the basis of the intermediate signal by means of an evaluation unit trained in accordance with a machine learning method [5; columns 5-7]

Regarding claim 14, Figure 1 of Mandl discloses which is a method for evaluating a sensor signal of an inductive proximity sensor [2; column 1].

Regarding claim 15, Figure 1 of Mandl discloses a method for training an evaluation unit to evaluate a sensor signal, the method comprising:
providing a plurality of training sensor signals, wherein a corresponding training output value is associated with each training sensor signal [columns 5-7]
determining an intermediate signal for each training sensor signal, said intermediate signal being associated with the respective training sensor signal, on the basis of the respective training sensor signal and of a predefined reference signal [columns 5-7]
determining an output unit output value for each training sensor signal, said output unit output value being associated with the respective training sensor signal, on the basis of the intermediate signal associated with the respective training sensor signal using the evaluation unit [columns 5-7]
training the evaluation unit on the basis of the output unit output values and of the training output values [columns 5-7]

Regarding claim 16, Figure 1 of Mandl discloses which is a method for training an evaluation unit to evaluate a sensor signal of an inductive proximity sensor [column 1].

Regarding claim 17, Figure 1 of Mandl discloses wherein the training of the evaluation unit comprises determining parameters used in the evaluation unit to determine the output unit output values [columns 5-7].

Regarding claim 18, Figure 1 of Mandl discloses wherein the parameters are determined by means of an optimization method [columns 5-7].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandl (US Patent 5898304).
Regarding claim 5, Mandl does not explicitly disclose wherein a separate reference pulse is recorded and stored as a reference signal for each sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Mandl to use a specific reference signal as a matter of design-choice, since it was well-known in the art to use different reference signals in a circuit and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 6, Mandl does not explicitly disclose wherein the predefined reference signal has a sensor signal of the sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Mandl to use a specific reference signal as a matter of design-choice, since it was well-known in the art to use different reference signals in a circuit and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 7, Mandl does not explicitly disclose wherein the predefined reference signal has a sensor signal of a reference sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Mandl to use a specific reference signal as a matter of design-choice, since it was well-known in the art to use different reference signals in a circuit and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842